PROB 12A
(7193)
                               United States District Court
                                           for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Antwon Yarbrough                                                     Cr.: 13-00778-001
                                                                                        PACTS #: 67991
 Name of Assigned Judicial Officer:     THE HONORABLE WILLAIM H. WALLS
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: October 21, 2014

Original Offenses: Interference with Commerce by Threat of Violence

Original Sentence: 50 months Imprisonment, 3 years of supervised release

Special Conditions: Substance abuse testing and treatment, No New Debt, $100 Special Assessment,
$3,014.75 in Restitution

Type of Supervision: Supervised Release                       Date Supervision Commenced: 07/03/2017

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1.                  As a result of completing ReNew Court and receiving a reduction to his term of
                      supervised release, the offender’s term is scheduled to expire on July 2, 2019.
                      Currently, Yarbrough has an outstanding restitution balance of $2,691.01. The
                      offender will be unabLe to filly satisfy the balance prior to the scheduled date
                      of expiration of his term of supervised release.
                                                                                                 Prob I 2A page 2
                                                                                                           —




                                                                                                 Antwon Yarhrouo.h



 U.S. Probation Officer Action:

 We are requesting that the offender’s supervised release term be allowed to expire on July 2, 2019, as the
 Financial Litigation Unit will pursue collection of the remaining restitution balance.


                                                                         Respectfutly submitted,

                                                                                           3!i
                                                                          By: Kevin P. Egli /2< ‘
                                                                              Senior U.S. Probation Officer
                                                                          Date: 06/24/201 9

          check a box bela ;v   tti   bullcatc’ the court’s direction regartibig action to he taken in this case:

  Allow Supen’ised Release to terminate on July 2, 2019 with outstanding restitution (as recommended
  by the Probation Office).
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons




                                                                          ign ture of Judicial Officer

                                                                                     ii
